Title: To James Madison from Charles Pinckney, 22 September 1805
From: Pinckney, Charles
To: Madison, James


          
            Dear Sir
            September 22: 1805 In Madrid
          
          My last informed you that I was still under the necessity of remaining here until the 2d: October on account of all the Mules being embargoed for the Kings Service until that day so that I could not before go to the Sitio to take leave—that I had still been without the plea sure of seeing Mr Erving or Mr. Bowdoin & that not being able to wait for them any longer I should when I went away leave Mr: Young charged with our affairs until they or one of them came—that during this time & constantly I had been busily employed with this Court in endeavouring to arrest the numerous depredations of their Privateers on our commerce & their condemnations of our Vessels & that to do this my Exertions have not only been unceasing but more than twenty letters have passed between Mr Cevallos & myself on the subject. I have now the plea sure to send you the result by enclosing the copy of a Letter which I have just recieved from Cadiz & which I have recieved in such an unquestionable shape as to leave no doubt of its authenticity—by this it appears my exertions have been effectual & will probably prevent future captures on that ground. I attribute this change in the Spaniards to the expected consequences of the formidable Coalition formed against France & I think the same reason will make both of them much more complaisant to us & much more ready to yield to our claims than before—the fact is Spain wishes success to the Coalition: & this I know from the highest authority & things have taken such a favourable change for us in Europe that if You have held out on our claims as I am sure you have all will end well yet, but the universal opinion in Europe is that You will now make the Spaniards send a special Mission to You & not send another to them.
          I am hopeful to be with You in December & request You to present me always respectfully & affectionately to the President being dear sir with regard Yours Truly
          
            Charles Pinckney
          
        